EXHIBIT 10.2

Grantee:  _______________________

     

Grant Date:  May 16, 2008

Date First Exercisable:  May 1, 2009

   

Expiration Date:  May 17, 2018

Number of Shares:  _______________________

   

Exercise Price Per Share:  $22.69

 



Dear _______________________:

                    Re:          Stock Option Grant - Fiscal Year 2009

                    I am pleased to inform you that Spartan Stores, Inc., a
Michigan corporation, ("Spartan") has granted to you under the Spartan Stores,
Inc. Stock Incentive Plan of 2005 (the "Plan") the option to purchase the shares
of Spartan's Common Stock described above (the "Option"). By accepting this
grant, you agree that the Option and shares to be issued upon exercise of the
Option are subject to the terms and conditions of this letter and the Plan
(which are incorporated into this letter by reference). If there is any conflict
between the terms of the Plan and this letter, the terms of the Plan will
control.

                    Grant of Nonqualified Option. Spartan grants to you an
option to purchase the number of shares of Spartan Common Stock set forth above.
This Option is a non-qualified option and is not intended to be an incentive
stock option as defined in Section 422(b) of the Internal Revenue Code of 1986,
as amended. This grant of an Option shall not confer any right to you to be
granted an Option or other awards in the future under the Plan.

                    Term and Vesting. Your right to exercise the Option
according to its terms shall commence on the "Date First Exercisable" shown
above and shall terminate on the "Expiration Date" shown above, unless earlier
terminated under this letter or the Plan. Your right to exercise the Option
shall vest over a four-year period as follows: twenty-five percent (25%) of the
shares covered by this Option under this grant shall vest on the "Date First
Exercisable", and twenty-five percent (25%) of such shares shall vest on each of
the first, second and third anniversaries of the "Date First Exercisable," in
each case rounded to the nearest whole number of shares.

                    Purchase Price; Payment. The price per share of the shares
of Common Stock to be purchased upon exercise of the Option shall be the
"Exercise Price Per Share" set forth above, subject to adjustment as provided in
the Plan. In exercising the Option, you shall pay the exercise price (1) in
cash, (2) by check payable to the order of Spartan Stores, Inc., (3) if the
Committee (as defined in the Plan) consents, in the form of tendering for
surrender previously acquired shares of Spartan Common Stock you have owned for
at least six months (such shares to be valued at their Market Value (as
determined under the Plan) at the time of delivery to Spartan) that have an
aggregate Market Value at the time of exercise equal to the total exercise price
of the shares purchased or (4) any combination of the foregoing. For the
avoidance of doubt, in the event you choose to pay the purchase price by
tendering for surrender previously




--------------------------------------------------------------------------------


owned shares, the number of shares issued to you upon the exercise of the Option
shall be the net of the shares surrendered.

                    Exercise of Option. You may exercise the vested and
exercisable portion of this Option, in whole or in part, by an executed notice
of exercise, which shall be effective upon receipt by Spartan's Benefits Manager
or his or her designee or successor at Spartan's main office, accompanied by
full payment (as set forth above) of the option price; provided, however, that
no exercise may occur subsequent to the close of business on the "Expiration
Date". The notice shall be signed by you or your legal representative and shall
set forth the number of shares to be purchased and shall indicate your
instructions with respect to a reasonable time and place for delivery of
certificates for the shares. Upon payment of the purchase price and any required
withholding amount, unless the Board has authorized the issuance of shares
without certificates, Spartan will deliver a certificate or certificates for
such shares; provided, however, that delivery may be postponed for such period
as may be required for Spartan with reasonable diligence to comply with any
registration requirements under any securities laws or any other laws or
regulations applicable to the issuance, listing or transfer of such shares, or
Nasdaq Marketplace Rules or related agreements. If you fail to accept delivery
of and pay for all or any of the shares specified in the notice upon tender or
delivery of the shares, your right to exercise the Option with respect to such
undelivered shares will terminate; however, your remaining Options not yet
exercised or terminated shall continue in force.

                    Termination of Employment. If your employment with Spartan
terminates, you may exercise the Option as set forth below; provided, however,
that in no event may you exercise the Option beyond the Expiration Date set
forth above:

                    (1)          Death or Disability. In the event of
termination of your employment due to your death or Disability (as defined in
the Plan), for a period of twelve months following the termination of
employment, you (or the representative of your estate, in the case of death) may
exercise any or all of the then-unexercised portion of the Option to the extent
vested at the time of the termination. The unvested portion of the Option will
be forfeited.

                    (2)          Retirement. In the event of your Retirement (as
defined in the Plan), you may exercise any or all of the then unexercised
portion of the Option to the extent vested at the time of the Retirement in
accordance with the terms of this letter, and the unvested portion of the Option
shall continue to vest and be exercisable in accordance with the terms of this
letter.

                    (3)          Termination by Spartan. In the event of
termination of your employment by Spartan for any reason, effective as of the
date of the termination of employment: (a) you will have no further right to
exercise the vested portion of the Option and (b) the unvested portion of the
Option will be forfeited.

                    (4)          Termination by You. In the event of termination
of your employment by you for any reason:  (a) for a period of three months
following the termination of employment, you may exercise any or all of the then
unexercised portion of the Option to the extent vested at the time of the
termination and (b) the unvested portion of the Option will be forfeited.



-2-

--------------------------------------------------------------------------------




                    (5)          Change in Control. In the event of a Change in
Control (as defined in the Plan), the Option shall vest and be exercisable in
accordance with the terms of the Plan.

                    Non-transferability of Option. This Option or any rights
therein shall not be sold, exchanged, assigned, or otherwise transferred or
pledged or otherwise encumbered in whole or in part, except by will or the laws
of descent or distribution, and is exercisable during your lifetime only by you
or your guardian or legal representative. If any sale, exchange, assignment,
transfer, pledge or encumbrance of this Option or any rights therein shall be
made or attempted, or if any attachment, execution, garnishment or lien shall be
issued against or placed upon this Option, this Option shall be void and of no
further effect.

                    Certifications. You represent and warrant that (1) you are
acquiring this Option for your own account and investment and without any intent
to distribute any shares upon exercise of the Option and (2) you have been
furnished and have read the most recent Annual Report to Shareholders of Spartan
and the Plan Description relating to the Plan. You shall not resell or
distribute the shares received upon exercise of the Option except in compliance
with such conditions as Spartan may reasonably specify to ensure compliance with
federal and state securities laws.

                    Beneficiary Designation. You may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this letter is to be paid in the case of your death
prior to receipt of any or all of such benefit. Each such designation shall
revoke all prior designations made by you, shall be in a form prescribed by the
Committee, and will be effective only when filed by you in writing with the Vice
President Human Resources of Spartan or his or her successor during your
lifetime. In the absence of any such designation, benefits remaining unpaid at
your death shall be paid to your estate.

                    Withholding. Spartan is entitled to:  (1) withhold and
deduct from your future wages (or from other amounts that may be due and owing
to you from Spartan), or make other arrangements for the collection of, all
legally required amounts necessary to satisfy any and all federal, state, local
and foreign withholding and employment-related tax requirements attributable to
the Options, or (2) require you promptly to remit the amount of such withholding
to Spartan before taking any action with respect to the Options. Withholding may
be satisfied by withholding Common Stock to be delivered upon vesting and
exercise of the Options or by delivery to Spartan of previously owned Common
Stock.

                    Rights as a Shareholder. You shall have no rights as a
shareholder of Spartan with respect to the shares subject to this letter until
such time as the purchase price has been paid and the shares have been issued
and delivered to you.

                    Binding Effect; Amendment. This letter agreement and the
Plan shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective heirs,


-3-

--------------------------------------------------------------------------------


successors and permitted assigns. This letter agreement shall not be modified
except in a writing executed by you and Spartan.

                    Miscellaneous.

                    (1)          This letter and your rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any shares acquired pursuant to this letter, as it
may deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such shares are then listed and/or traded, and under any blue sky or
state securities laws applicable to such shares. It is expressly understood that
the Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this letter, all
of which shall be binding upon you.

                    (2)          The Board may terminate, amend, or modify the
Plan in accordance with the terms of the Plan.

                    (3)          You agree to take all steps necessary to comply
with all applicable provisions of federal and state securities laws in
exercising your rights under this letter. This letter shall be subject to all
applicable laws, rules, and regulations, Nasdaq Marketplace Rules, and to such
approvals by any governmental agencies, The Nasdaq Stock Market or any other
national securities exchanges as may be required.

                    (4)          To the extent not preempted by federal law,
this letter shall be governed by, and construed in accordance with, the laws of
the state of Michigan.


 

Very truly yours,

[image55.jpg]
Craig C. Sturken
Chairman & CEO









-4-

--------------------------------------------------------------------------------

